NUMBER 13-13-00572-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

JESUS ALEJANDRO RODRIGUEZ,                                                  Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 357th District Court
                        of Cameron County, Texas.


                       MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Benavides and Perkes
             Memorandum Opinion by Justice Benavides

      By five issues, appellant Jesus Alejandro Rodriguez appeals his conviction for

capital murder.   See TEX. PENAL CODE ANN. § 19.03(a) (West, Westlaw through 2015

R.S.). Rodriguez asserts on appeal that: (1) his confession to U.S. authorities, taken in

Mexico, was involuntary; (2) the trial court erred by allowing the State to submit four
alternative theories of capital murder which denied him the right to an unanimous verdict;

(3) the trial court committed reversible error by denying his requested jury instruction on

specific voluntariness1; (4) the trial court committed error by admitting hearsay evidence;

and (5) the trial court committed error by allowing extraneous offenses into evidence.

We affirm.

                                       I.      BACKGROUND

       On March 1, 2005, Alex Villarreal’s deceased body was found in a canal outside

of San Benito, Texas. Villarreal had been a witness to the murder of Juan Hernandez

that occurred on October 1, 2004.           Villarreal was scheduled to testify against Rene

Garcia, who faced charges for Hernandez’s murder. The investigation into Villarreal’s

death led authorities to believe Rodriguez was involved in Villarreal’s murder.

       On August 2, 2005, Cameron County Sheriff’s Deputies received a phone call from

the State Judicial Police in Matamoros, Tamaulipas, Mexico, that they had arrested

Rodriguez, and offered the deputies the opportunity to speak with him. That same day,

Captain Jose Garza, Lieutenant Domingo Diaz, and Investigator Victor Alvarado of the

Cameron County Sheriff’s Office traveled to Matamoros to speak with Rodriguez.

       Mexican authorities allowed the U.S. investigators to meet with Rodriguez in an

interrogation room while one of their officers was present to videotape the interrogation.

Prior to giving his statement to U.S. authorities, the sheriff’s deputies read Rodriguez his

Miranda rights and Rodriguez waived each one.2 The reading of Rodriguez’s Miranda



       1   Defendants can be entitled to a jury instruction related to specific facts surrounding the
voluntariness of their statements. See TEX. CODE OF CRIM. PROC. ANN. art. 38.23 (West, Westlaw through
2015 R.S.).
        2 See Miranda v. Arizona, 384 U.S. 436 (1966).



                                                  2
rights, as well as his respective waivers, were captured on videotape.       In his statement,

Rodriguez admitted to shooting Villarreal three times with a .9mm handgun.

       Following his arrest in 2011, Rodriguez sought to suppress his statement to the

Cameron County Sheriff’s Investigators.           During a pre-trial suppression hearing,

Rodriguez testified that Mexican authorities beat and tortured him, which caused him to

give an involuntary statement to the sheriff’s investigators regarding his role in Villarreal’s

murder. The trial court denied Rodriguez’s motion to suppress and expressly stated on

the record that it did not believe Rodriguez’s testimony that he was abused by Mexican

authorities. The trial court also found the Cameron County authorities had no causal

connection to the Mexican authorities.

       Following a jury trial on guilt-innocence, Rodriguez was found guilty of capital

murder and automatically sentenced to life in prison in the Texas Department of Criminal

Justice–Institutional Division.   See TEX. PENAL CODE ANN. §§ 19.03(a), 12.31(a)(2)

(West, Westlaw through 2015 R.S.). This appeal followed.

                           II.    VOLUNTARY CONFESSION GIVEN

       By his first issue, Rodriguez argues that the trial court committed reversible error

by denying his motion to suppress his confession because it was not voluntarily given

when taken by Cameron County Sheriff’s officials in Mexico.       To support this contention,

Rodriguez claims the statement was given as a result of coercion, physical abuse, and

implied threats by Mexican authorities.

A.     Standard of Review

       We review a trial court’s suppression ruling under a bifurcated standard.       Hubert

v. State, 312 S.W.3d 554, 559 (Tex. Crim. App. 2010). Appellate courts must view all of

                                              3
the evidence in the light most favorable to the ruling.   Vasquez v. State, 453 S.W.3d 555,

564 (Tex. App.—Houston [14th Dist.] 2014, pet. granted). The trial court is the “‘sole

and exclusive trier of fact and judge of the credibility of the witnesses and evidence

presented at a hearing on a motion to suppress, particularly when the motion is based on

the voluntariness of a confession.”     Delao v. State, 235 S.W.3d 235, 238 (Tex. Crim.

App. 2007).   Regarding findings of fact, especially when those findings are based on an

evaluation of credibility and demeanor, we review the trial court’s rulings under an abuse

of discretion standard.   See Xu v. State, 191 S.W.3d 210, 215 (Tex. App.—San Antonio

2005, no pet.); Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We afford

almost total deference to a trial court’s determination of historical facts supported by the

record.   See id.   However, “the trial court’s resolution of mixed questions of law and

fact, which does not turn on an evaluation of credibility and demeanor, is reviewed de

novo.” Xu, 191 S.W.3d at 215.        The court of appeals is obligated to “uphold the trial

court’s ruling on appellant’s motion to suppress if that ruling was supported by the record

and was correct under any theory of law applicable to the case.”       Armendariz v. State,

123 S.W.3d 401, 404 (Tex. Crim. App. 2003) (en banc).

B.     Applicable Law

       The “United States Supreme Court has held that the determination as to whether

a confession was voluntarily rendered must be analyzed by examining the totality of the

circumstances.”     Delao, 235 S.W.3d at 239; see Arizona v. Fulminante, 499 U.S. 279,

285–86, 111 S. Ct. 1246 (1991). When a defendant “moves to suppress a statement on

the ground of ‘involuntariness,’ the due process guarantee requires the trial court to hold

a hearing on the admissibility of the statement outside the presence of the jury.”

                                              4
Alvarado v. State, 912 S.W.2d 199, 211 (Tex. Crim. App. 1995) (en banc). “The burden

of proof at the hearing on admissibility is on the prosecution, which must prove by a

preponderance of the evidence that the defendant’s statement was given voluntarily.”

Id; see Colorado v. Connelly, 479 U.S. 157, 169, 107 S. Ct. 515, 523 (1986).

          “A statement is ‘involuntary,’ for the purposes of federal due process, only if there

was official, coercive conduct of such a nature that any statement obtained thereby was

unlikely to have been the product of an essentially free and unconstrained choice by its

maker.” Alvarado, 912 S.W.2d at 211.           “The focus is on whether the behavior of the

State’s law enforcement officials was such as to overbear the will of the accused and

bring about a confession not freely determined.”        Green v. State, 934 S.W.2d 92, 99–

100 (Tex. Crim. App. 1996). “Courts look to whether the voluntary relinquishment was

‘the product of a free and deliberate choice rather than intimidation, coercion, or

deception.”     Martinez-Hernandez v. State, 04-13-00820-CR, ___S.W.3d___, 2015 WL
3775293, at *6 (Tex. App.—San Antonio, no pet. h.) (quoting Joseph v. State, 309 S.W.3d
20, 24 (Tex. Crim. App. 2010)); see Moran v. Burbine, 475 U.S. 412, 421, 106 S. Ct. 1135

(1986).      “Only when the totality of the circumstances surrounding the interrogation,

including defendant’s experience, background, and conduct, show an ‘uncoerced choice’

was made with full awareness of the nature of the right and the consequences of

abandoning that right may a court properly conclude that the Miranda rights were

knowingly, intelligently, and voluntarily waived.”    Id. (quoting Joseph, 309 S.W.3d at 24).

“Absent [coercive] police conduct causally related to the confession, there is simply no

basis for concluding that any state actor has deprived a criminal defendant of due process

of law.     Alvarado, 912 S.W.2d at 211 (citing Connelly, 479 U.S. at 164).

                                                5
C.      Discussion3

        Rodriguez contends that he was abused at the hands of Mexican authorities and

the abuse caused his statement to be involuntary.                  In order for the actions of Mexican

authorities to invalidate Rodriguez’s statement, there must be a causal connection or

direct relationship between the Mexican police alleged actions and the Cameron County

Sherriff’s Office. See id.        Captain Garza testified that the sheriff’s office was notified by

the Mexican state police that Rodriguez was in their custody for an unrelated offense that

took place in Mexico. Captain Garza stated that in 2005, the two offices communicated

about defendants in their respective custodies who had active warrants in either

jurisdiction, but that was the extent of the two agencies’ interaction. Once he was alerted

by Mexican authorities of Rodriguez’s arrest, Captain Garza, along with two fellow

deputies, traveled to Matamoros, Mexico to speak with Rodriguez.

        Upon arrival, Captain Garza gave the Mexican authorities copies of Rodriguez’s

active U.S. warrants, but did not provide the Mexican authorities with factual details

regarding those arrest warrants.             Captain Garza testified that his officers were then

allowed to speak to Rodriguez.              Captain Garza stated that Rodriguez was given his

statutory Miranda warnings multiple times, indicated he understood those warnings,

waived them each time, and gave a statement freely and voluntarily.                         Rodriguez then

gave both a written and oral statement to the Cameron County Sherriff’s deputies in


          3 Although Rodriguez’s motion was titled “Motion to Suppress,” once the issue of coercion to

obtain the confession was brought forth by Rodriguez, the trial court conducted a hearing on the issue of
voluntariness of the statement during the suppression hearing. Although the trial court is required to enter
written findings of fact and conclusions of law following a voluntariness hearing, the trial court is allowed to
dictate its findings and conclusions into the reporter’s record. See Murphy v. State, 112 S.W.3d 592, 601
(Tex. Crim. App. 2003) (en banc); TEX. CODE CRIM. PROC. ANN. art. 38.22 (West, Westlaw through 2015
R.S.). The trial court in this case performed the latter, and thus, satisfied the requirement in Article 38.22.

                                                       6
Mexico.   At the pre-trial hearing, the State conceded the written statement did not comply

with the requirements of Article 38.22 of the code of criminal procedure.     See TEX. CODE

CRIM. PROC. ANN. art. 38.22. The State notified the trial court and Rodriguez during the

pre-trial hearing that they would not use the written statement unless necessary for

rebuttal during the course of trial.

       In his statement, Rodriguez told the sheriff’s investigators that on the day Villarreal

went missing, Villarreal picked him up in Villarreal’s vehicle, and the two drove around

drinking alcohol and taking pills. While driving around with Villarreal, Rodriguez stated

that Villarreal received a call on his cell phone, which Rodriguez answered.      Rodriguez

claimed that the person calling told Rodriguez to “get rid of” Villarreal, which Rodriguez

interpreted as an order to kill Villarreal. Rodriguez and Villarreal drove to the area known

as Las Piedritas, outside of San Benito, and Rodriguez shot Villarreal three times, killing

him.   Rodriguez stated he dumped Villarreal’s body into the canal. Rodriguez said he

killed Villarreal because he was messed up on drugs and believed he would be

compensated for the murder.        Rodriguez further told authorities that he thought the

money he got for killing Villarreal would be “his ticket to freedom out of there.”         In

addition, Rodriguez also stated that he was told by someone on the phone to take

Villarreal’s car to the international bridge nearby and leave it there with the keys inside.

Rodriguez complied with these orders.         Rodriguez stated that following Villarreal’s

murder, he knew he was a suspect and fled to Mexico “a day or two” after the murder,

with his girlfriend.   In the video, Rodriguez is compliant with the Cameron County

Sheriff’s Office deputies and willingly speaks to them.   During the interview, Rodriguez’s

face appears slightly swollen on one side.    Captain Garza testified that when they asked

                                              7
Rodriguez about it, Rodriguez told them he had a toothache or problem with his tooth.

At the end of the video interview, Rodriguez asks sheriff’s investigators whether he can

be returned to the United States, since he was a United States citizen.

        Captain Garza testified both during the hearing and at trial, that at the time of his

video interview, Rodriguez never told them about any abuse or mistreatment by the

Mexican police.      During his testimony at trial, Captain Garza said if Rodriguez would

have told them about the alleged abuse, he would have stopped the interview and not

taken a statement because it would have been improper. A few days after he returned

from Mexico, Captain Garza testified that he received a phone call from the United States

Consulate regarding allegations that Rodriguez was abused by Mexican authorities.

Captain Garza said his understanding of the allegations indicated that Rodriguez had

been beaten and had a bag placed over his head.                   Captain Garza testified that the

consulate officer believed Rodriguez had been subject to abuse, but Rodriguez never

formally complained. Despite these revelations, Captain Garza stated that he believed

that Rodriguez’s statement was given voluntarily.            Although Captain Garza agreed that

he saw injuries consistent with the consulate officer’s notes4, when Rodriguez was asked

about them, he told them he had fallen down and had a problem with his tooth.

        At the pre-trial suppression hearing, Rodriguez testified and stated that prior to

Cameron County deputies arriving, the Mexican police wanted him to confess to crimes



        4  The United State Consulate officer’s notes indicated Rodriguez had a swollen face and bruising
on his wrists and arms, and the consulate officer suspected abuse from Mexican authorities. The
consulate notes were admitted as business records with the appropriate accompanying affidavit. See TEX.
R. EVID. 402 (West, Westlaw through 2015 R.S.). The time frame required for business records to self-
authenticate had not been met, but both sides agreed to waive the required time frame. See id. The
officer was unable to be located prior to trial.

                                                   8
that occurred in Mexico and placed a plastic bag over his head when he would not

cooperate with them.     Rodriguez testified that he passed out from the incident.        He

stated he feared for his life and felt intimidated by the Mexican authorities.     Rodriguez

testified his face was swollen in the video statement from being hit by the Mexican

authorities.   Rodriguez claimed that he refused to speak with the Cameron County

deputies, but the Mexican police repeated the plastic bag tactic again in the presence of

the Cameron County deputies.       Rodriguez testified that he asked Garza and Diaz for

help, but they allowed the abuse to continue. Rodriguez stated he felt forced to give the

statement to the Cameron County authorities and only did so because he felt pressured.

However, Rodriguez also testified that no one from the Cameron County Sheriff’s Office

ever abused him, admitted he did understand his rights at the time he gave his statement,

and was not forced to admit to other crimes committed in the United States while in

Mexico.

       At the end of the hearing, the trial court denied the motion to suppress and made

its ruling on the record. The trial court stated:

       I have serious doubts that the defendant’s testimony that he was abused by
       the Mexican police authorities is credible. Even if it were, there is no
       connection with any of that that ties into the actions or conduct of the
       Cameron County officials.

       I do not find that the statement that the defendant made on the video was
       coerced and that it was not voluntary. It’s plain to me that the defendant
       agreed to talk to the officers. Whether that was wise on his part, that’s
       another story; but he agreed to talk to the officers, and there is no indication
       from what I see that he was under some duress or pressure or improper
       influence to talk to them.

       And so, therefore, I will deny the motion to suppress the video statement.

       In reviewing the trial court’s ruling under an abuse of discretion, we uphold the

                                              9
ruling that the statement was voluntarily given to Cameron County authorities. The trial

court determines the credibility of the witnesses based on their testimony and demeanor

during the hearing itself.   In evaluating the totality of the circumstances, regarding the

questioning of Rodriguez and his allegations of abuse, no causal connection was shown

to exist between the actions of the Cameron County Sheriff’s Office and the actions of the

Mexican police.    Garza was asked about any relationship while he testified and stated

they only occasionally would exchange information between the two agencies, but they

never participated in investigations with the Mexican authorities. Additionally, the trial

court was able to listen to the testimony of Rodriguez himself.          When the trial court

issued its findings on the record, it stated did not find Rodriguez credible or any proof of

evidence to substantiate his claims.       Accordingly, we hold that the trial court did not

abuse its discretion by denying Rodriguez’s motion to suppress the videotaped statement

and allowing its admission into evidence during the trial. We overrule Rodriguez’s first

issue.

                              III.   JURY CHARGE WAS PROPER

         By his second issue and third issue, which we will address together, Rodriguez

argues that the trial court committed reversible error in the jury charge by submitting four

alternative theories for committing capital murder in one paragraph and denying his

requested jury instruction regarding specific voluntariness of his videotaped statement.

Rodriguez claims by not submitting separate paragraphs for each theory of capital

murder, he was denied his right to a unanimous jury verdict and he should have been

entitled to an article 38.23 instruction in the jury charge.   See TEX. CODE CRIM. PROC. art.

38.23.

                                               10
A.      Standard of Review

        In reviewing a challenge to a jury charge, we first must determine if the jury charge

contained error.     Price v. State, 457 S.W.3d 437, 440 (Tex. Crim. App. 2015). If error

is found, we then “analyze the harm resulting from the error.”               Id.   If “an error is

preserved with a timely objection . . .then the jury-charge error requires reversal if the

appellant suffered some harm as a result of the error.”            Sanchez v. State, 376 S.W.3d
767, 774 (Tex. Crim. App. 2012) (citing Almanza v, State, 686 S.W.2d 157, 171) (Tex.

Crim. App. 1985) (en banc)).         But if the “defendant never presents a proposed jury

instruction (or fails to object to lack of one), any potential error in the charge is reviewed

only for ‘egregious harm’ under Almanza.”               Oursbourn v. State, 259 S.W.3d 159, 174

(Tex. Crim. App. 2008). The failure to preserve jury-charge error is not a bar to appellate

review, but rather it establishes the degree of harm necessary to the reversal.           Warner

v. State, 245 S.W.3d 458, 461 (Tex. Crim. App. 2008).

        If the “error is preserved with a timely objection. . .then the jury-charge error

requires reversal if the appellant suffered some harm as a result of the error.”        Sanchez,
376 S.W.3d at 775 (citing Almanza, 686 S.W.2d at 171). When an “appellant d[oes] not

object to the charge, the error does not result in reversal ‘unless it was so egregious and

created such harm that appellant was denied a fair trial.’”          Warner, 245 S.W.3d at 461

(citing Almanza, 686 S.W.2d at 171). “Egregious harm deprives appellant of a fair and

impartial trial.”   Trejo v. State, 313 S.W.3d 870, 871 (Tex. App.—Houston [14th Dist.],

pet. ref’d.) (citing Almanza, 686 S.W.2d at 171). “Errors that result in egregious harm

are those that affect the ‘very basis of the case,’ ‘deprive the defendant of a valuable

right,’ or ‘vitally affect a defensive theory.’”    Warner, 245 S.W.3d at 461–62 (citing Hutch

                                                   11
v. State, 922 S.W.2d 166, 171 (Tex. Crim. App. 1996) (en banc)).

B.     Applicable Law and Discussion

       1.      Alternate Theories of Capital Murder

       The “Code of Criminal Procedure provides that the trial court ‘must deliver to the

jury. . . .a written charge distinctly setting forth the law applicable to the case.’”   Sanchez,
376 S.W.3d at 773; see TEX. CODE CRIM. PROC. art. 36.14 (West, Westlaw through 2015

R.S.). The Texas Court of Criminal Appeals has held “that alternate pleading of the

differing methods of committing one offense may be charged in one indictment.”

Kitchens v. State, 823 S.W.2d 256, 258 (Tex. Crim. App. 1991) (en banc). “Although the

indictment may allege the differing methods of committing an offense in the conjunctive,

it is proper for the jury to be charged in the disjunctive.”   Id.   “It is appropriate where the

alternate theories of committing the same offense are submitted to the jury in the

disjunctive for the jury to return a general verdict if the evidence is sufficient to support a

finding under any of the theories submitted.”        Id. The jury does not necessarily have to

agree on the manner or means of the murder, but they need “only unanimously agree

that [the] appellant caused the death of the complainant.”        Sanchez, 376 S.W.3d at 774.

       The State alleged four alternative theories in the indictment to prove that Rodriguez

committed the offense of capital murder.        Specifically the State alleged that Rodriguez

intentionally caused the death of Villarreal by killing Villarreal with a handgun while:      (1)

in the course of committing or attempting to commit the offense of kidnapping of Villarreal;

(2) in the course of committing or attempting to commit the offense of robbery of Villarreal;

(3) in the course of committing or attempting to commit the offense of obstruction or

retaliation against Villarreal; or (4) for remuneration or the promise of remuneration from

                                                12
Rene Garcia, to-wit: U.S. and/or foreign currency.      See TEX. PENAL CODE ANN. § 19.03.

Although Rodriguez argues the trial court denied his fundamental right to a unanimous

jury by submitting the four alternative ways to commit capital murder in one paragraph in

the jury charge, this was not error.   Id.    In the jury charge, under section 9.1, the trial

court listed out the four alternative ways Rodriguez could have committed capital murder

breaking each element into its own line.      Under section 9.3 of the jury charge, the trial

court reiterated the four ways Rodriguez could have committed capital murder by placing

each alternative in its own paragraph.       Nowhere in the jury charge does the trial court

place all four alternatives into one paragraph as Rodriguez alleges.      However, even if it

did, it would not have constituted error.

       The jury was properly charged in the disjunctive with regards to the underlying

aggravating felonies necessary to prove capital murder. Here, as in Sanchez, “because

the indictment permitted a conviction under four alternatives for murder, the State could

obtain a conviction if any of the alternatives were proven.”   Sanchez, 376 S.W.3d at 774.

We find Kitchens and its progeny to be good law and continue to follow it.     See Kitchens,
823 S.W.2d at 258.    Here, the jury charge was proper and the State was allowed to prove

capital murder under any of the four theories alleged in the indictment. We overrule

Rodriguez’s second issue.

2.     Specific Voluntariness of a Confession

       A defendant under Texas law:

       may claim that his statement was not freely or voluntarily made and thus
       may not be used as evidence against him under several theories: (1) Article
       38.22, §6–general voluntariness; (2) Miranda v. Arizona as expanded in
       Article 38.22, §§ 2 and 3 (the Texas confession statute); or (3) the Due
       Process Clause.

                                               13
Oursbourn, 259 S.W.3d at 169.              The “first step in deciding upon an appropriate jury

instruction is identifying the theory of involuntariness.”                 Id.    A confession can be

“involuntary under the Due Process Clause only when there is police overreaching.”                        Id.

“Even if a confession is not the product of a meaningful choice (for example, when made

in response to hallucinations or to a private person’s threat), it is nonetheless ‘voluntary’

within the meaning of the Due Process Clause absent some coercive police activity.”                       Id.

at 170.       “Coercive government misconduct renders a confession involuntary if the

defendant’s ‘will has been overborne and his capacity for self-determination critically

impaired.’”    Contreras v. State, 312 S.W.3d 566, 574 (Tex. Crim. App. 2010) (quoting

Schneckloth v. Bustamante, 412 U.S. 218, 225–26, 93 S. Ct. 2041 (1973)).                        “In Texas, if

there is a disputed fact issue about whether this type of coercive practice was employed–

by either an officer or a private citizen5–to wring a confession out of a suspect against his

will, a specific exclusionary-rule instruction under Article 38.23 is appropriate.”

Oursbourn, 259 S.W.3d at 178.

        “Under Texas statutory law, there are three types of instructions that relate to the

taking of confessions:        (1) a ‘general’ Article 38.22, § 6 voluntariness instruction; (2) a

‘general’ Article 38.22, § 7 warnings instruction (involving warnings given under § 2 and

§ 3); and (3) a ‘specific’ Article 38.23(a) exclusionary-rule instruction.”               Oursbourn, 259
S.W.3d at 173.        “The Section 6 ‘general’ instruction asks the jury: ‘Do you believe,

beyond a reasonable doubt, that the defendant’s statement was voluntarily made?                           If it


        5  Oursbourn references Miles v. State when discussing the role played by a private citizen. See
Miles v. State, 241 S.W.3d 28, 31 (Tex. Crim. App. 2007). However, Miles deals primarily with private-
citizen arrests, not confessions, and further held that violations of the law committed by private citizens in
order to effectuate an arrest do not necessarily implicate Article 38.23. See id.

                                                     14
was not, do not consider the defendant’s confession.’”            Id.   “The Article 38.23(a)

‘specific’ instruction is fact-based:   For example, ‘Do you believe that Officer Obie held

a gun to the defendant’s head to extract his statement?           If so, do not consider the

defendant’s confession.’”       Id. at 173–74.

       Here, the trial court charged the jury with a general instruction under article 38.22,

§ 6 relating to voluntariness, but Rodriguez alleges the trial court should have also given

him an instruction under article 38.23 regarding specific voluntariness.      See TEX. CODE

CRIM. PROC. art. 38.22, 38.23.       The State argues that the appropriate instruction was

given in the jury charge because Rodriguez did not raise a factual issue entitling him to

an article 38.23 instruction.     See id.

       Article 38.22, section 6 is “‘the law applicable’ to any case in which a ‘question’ is

raised and litigated as to the ‘general’ voluntariness of a statement of an accused.”

Oursbourn, 259 S.W.3d at 180 (internal quotations omitted). “The trial judge must then

(1) make an independent determination that the statement was made under voluntary

conditions; and then (2) instruct the jurors that they shall not consider the statement for

any purpose unless they believe, beyond a reasonable doubt, that the statement was

made voluntarily.”    Id at 180–81.      Article 38.23 is “‘the law applicable’ to any case in

which a specific, disputed issue of fact is raised concerning the constitutional

voluntariness of the making of the defendant’s statement.”          Id. at 181.   “These are

statutorily mandated instructions and the trial judge must include them in the jury

instructions when the voluntariness of a defendant’s statement is at issue.”      Id.

       In order to be entitled to an article 38.23 instruction,

       a defendant must establish three foundation requirements. . . .(1) the

                                                 15
         evidence heard by the jury must raise an issue of fact; (2) the evidence on
         that fact must be affirmatively contested; and (3) the contested factual issue
         must be material to the lawfulness of the challenged conduct in obtaining
         the statement claimed to be involuntary.

Oursbourn, 259 S.W.3d at 177.         “The defendant must offer evidence that, if credited,

would create a reasonable doubt as to a specific factual matter essential to the

voluntariness of the statement.”     Id.; see Madden v. State, 242 S.W.3d 504, 513 (Tex.

Crim. App. 2007).        “A cross-examiner’s questions do not create a conflict in the

evidence, although the witnesses’ answers to those questions might”            Id.   Disputed

evidence must be brought forth by an appropriate witness.       See Oursbourn, 259 S.W.3d

at 177.    “The cross-examiner cannot create a factual dispute for purposes of an Article

38.23(a) instruction merely by his questions. It is only the answers that are evidence

and may create a dispute.”      Madden, 242 S.W.3d at 514.

         Although Rodriguez’s trial counsel asked questions of witnesses regarding the

alleged abuse of the Mexican authorities, the record does not contain evidence that the

Cameron County Sheriff’s Office was involved in any alleged abuse. Captain Garza and

Lieutenant Diaz both testified that they were not aware of any abuse of Rodriguez during

the time he agreed to speak with them and the exchange on cross-examination between

the two officers and Rodriguez’s trial counsel was not enough to raise a genuine issue of

fact sufficient to warrant the article 38.23 instruction.   See TEX. CODE CRIM. PROC. art.

38.23.    However, the consulate notes and testimony of Rafael Solis did elicit information

regarding the alleged abuse by Mexican authorities.            But none of the information

contained in the notes or given by Solis implicated the U.S. authorities in any alleged

abuse of Rodriguez.       Additionally, based on the decision in Miles, even if we would


                                              16
consider the Mexican authorities as “private citizens,” there is no testimony that the

alleged abuse occurred in regards to any offenses in the United States.         Solis testified

that the Mexican authorities wanted information from Rodriguez regarding his crimes in

Mexico, not the United States.     Even assuming the consulate notes and testimony raised

the fact issue, this information would not be material to the challenged conduct Rodriguez

is seeking to receive an Article 38.23 instruction on, his confession.    See id.

       The testimony from the Cameron County Sheriff’s officials do not raise any kind of

relationship between the U.S. and Mexican authorities. Since there does not appear to

be any causal connection between the two agencies, and the Cameron County Sheriff’s

deputies testified they had no knowledge of any alleged abuse prior to taking Rodriguez’s

statement, we do not find that a factual dispute was raised that entitled Rodriguez to an

Article 38.23 instruction.   See id. We hold that sufficient evidence was brought forth for

a general voluntariness instruction under article 38.22, section 6, and, as a result, the trial

court gave the proper instruction.    See TEX. CODE CRIM. PROC. art. 38.22.      Because we

find no error in the jury charge instructions, there is no need to conduct a harm analysis.

See Ngo v. State, 175 S.W.3d 738 (Tex. Crim. App. 2005) (en banc).               We overrule

Rodriguez’s third issue.

                             IV.   EVIDENCE PROPERLY ADMITTED

       By his fourth issue and fifth issue, which we will address together, Rodriguez

complains the trial court committed error by allowing hearsay statements and certain

extraneous offenses to be admitted improperly into evidence during the guilt-innocence

phase of the trial.



                                              17
A.        Standard of Review

          We review a trial court’s ruling to admit evidence for an abuse of discretion.

Taylor v. State, 268 S.W.3d 571, 578–79 (Tex. Crim. App. 2008). However, in order to

reverse a trial court’s determination, we must find the trial court’s ruling lies outside the

zone of reasonable disagreement.         Id.   In applying an abuse of discretion standard, we

will not disturb the trial court’s evidentiary ruling if it is correct under any applicable theory

of law.        De la Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App. 2009).       Error in the

admission of evidence is non-constitutional error and is subject to a harm analysis under

Rule 44.2(b) of the Texas Rules of Appellate Procedure.           See TEX. R. APP. P. 44.2(b)

(West, Westlaw through 2015 R.S.); Taylor, 286 S.W.3d at 592.              “We have construed

this to mean that an error is only reversible when it has a substantial and injurious effect

or influence in determining the jury’s verdict.”         Id.    “We should not overturn the

conviction if we have fair assurance from an examination of the record as a whole that

the error did not influence the jury, or had but a slight effect.”   Id.

B.        Applicable Law and Discussion

          1.       Hearsay Testimony

          Hearsay is inadmissible unless it falls under a hearsay exception identified in the

Rules of Evidence or is allowed by other rules prescribed by statute.         Sanchez v. State,

354 S.W.3d 476, 484 (Tex. Crim. App. 2011); see TEX. R. EVID. 803, 804 (West, Westlaw

through 2015 R.S.).          “Once the opponent of hearsay evidence makes the proper

objection, it becomes the burden of the proponent of the evidence to establish that an

exception applies that would make the evidence admissible in spite of its hearsay

character.” Taylor, 268 S.W.3d at 578–79. The exceptions argued by the State are

                                                18
found under Texas Rules of Evidence 803(1) and 804.                See TEX. R. EVID. 803(1), 804.

Rule 803(1) describes a present sense impression and Rule 804 addresses forfeiture by

wrongdoing.     Id.

               a.      Rule 803(1)

      Rodriguez first complains that the trial court committed error by allowing witness

Pamela Cavazos to testify regarding hearsay statements from Connie Gonzalez. 6

Cavazos testified about a conversation she had with Gonzalez, in which Gonzalez told

Cavazos she was going to Mexico with Rodriguez shortly after Villarreal’s murder.

Rodriguez’s counsel objected to this testimony on hearsay grounds.                   In response to

Rodriguez’s objection, the State cited the present sense impression exception to the

hearsay rule, and the trial court overruled Rodriguez’s objection. Without addressing the

merits of Rodriguez’s hearsay objection, we note that Rodriguez’s trial counsel cross-

examined Connie Gonzalez inter alia about the complained-of hearsay testimony

regarding Gonzalez’s conversation with Cavazos.              Gonzalez testified that she left with

Rodriguez to Mexico.       The rule in Texas is “that overruling an objection to evidence will

not result in reversal when other such evidence was received without objection, either

before or after the complained-of ruling.”         Leday v. State, 983 S.W.2d 713, 718 (Tex.

Crim. App. 1998) (en banc.). Therefore, even if we were to hold that the complained-of

evidence was erroneously admitted hearsay evidence, we find such an error harmless in

light of Rodriguez’s cross-examination of Cavazos about the complained-of testimony, as

well as the additional evidence throughout the trial that showed Rodriguez was later



      6   Connie Gonzalez was Rodriguez’s girlfriend at the time Villarreal’s murder was committed.

                                                 19
located in Mexico.

                 b.    Rule 804

       Rodriguez also argues that the trial court reversibly erred by admitting a written

statement given by Villarreal prior to his death regarding a separate case.    Villarreal had

been a witness to a prior murder and had given a statement to the investigating agency

regarding that crime.     The State introduced that statement into evidence through an

investigator from the Harlingen Police Department involved in that case.          Rodriguez

objected stating it violated the confrontation clause and the State responded by saying

the statement was not being offered for the truth of the matter asserted in this case and

the defendant had committed forfeiture by wrongdoing.         See Crawford v. Washington,

541 U.S. 36, 62 (2004). The trial court overruled the objection and allowed the statement

to come in.     However, both sides agreed that there should be a limiting instruction given

to the jury.

       “The Constitution gives the accused the right to a trial at which he should be

confronted with the witnesses against him; but if a witness is absent by his own wrongful

procurement, he cannot complain if competent evidence is admitted to supply the place

of that which he has kept away.”      Gonzalez v. State, 195 S.W.3d 114, 117 (Tex. Crim.

App. 2006); see Crawford, 541 U.S. at 62. The forfeiture by wrongdoing “doctrine was

added to Rule 804 [of the Federal Rules of Evidence] to clarify that a party forfeits the

right to object, on hearsay grounds, to the admission of a declarant’s prior statement when

the party’s deliberate wrongdoing procured the unavailability of the declarant as a

witness.”      Gonzalez, 195 S.W.3d at 119.    “Courts have agreed that forfeiture requires

(1) the declarant’s unavailability, (2) as a result of the defendant’s act of misconduct.” Id.

                                              20
at 120. The Texas Court of Criminal Appeals has held that “the doctrine of forfeiture by

wrongdoing may apply even though the act with which the accused is charged is the same

as the one by which he allegedly rendered the witness unavailable.” Id. at 125.

       Here, the State had charged Rodriguez with capital murder because he killed

Villarreal to prevent him from testifying in another murder trial. In order to link Villarreal

as a crucial eyewitness in the other murder case, Villarreal’s statement was necessary to

be brought before the jury.    The introduction of Villarreal’s statement was necessary to

provide that link between the two cases.     Although Villarreal’s statement did not provide

any information regarding his murder, it helped prove one of the alternate theories of

capital murder under which Rodriguez was charged.        Rodriguez was not able to confront

and cross examine Villarreal due to his own misconduct: i.e. killing Villarreal. Because

Villarreal was unavailable due to Rodriguez’s misconduct, the introduction of this

statement was allowable under the doctrine of forfeiture by wrongdoing.        The trial court

was correct to allow the statements by Villarreal into evidence. We overrule Rodriguez’s

fourth issue.

       2.       Extraneous Offenses

       Rodriguez argues that the court should not have allowed testimony regarding

extraneous offenses to come in as it violated Rule 403 and Rule 404(b) of the Texas

Rules of Evidence.    see TEX. R. EVID. 403, 404(b) (West, Westlaw through 2015 R.S).

Specifically he complains of testimony from three witnesses:          Ismael Luna, Richard

Zavala, and Rafael Solis.

                a.   Rule 404(b)

       “When a party attempts to adduce evidence of ‘other crimes, wrongs, or acts,’ in

                                             21
order to preserve error on appeal, the opponent of the evidence must object under rule

404(b) in a timely fashion.     Almaguer v. State, No. 13-12-00605-CR, ___S.W.3d___,

2014 WL 5088386, at *11 (Tex. App.—Corpus Christi 2014, no pet.) (citing Montgomery

v. State, 810 SW.2d 372, 387 (Tex. Crim. App. 1990)); see TEX. R. EVID. 404(b). “Once

a complaint is lodged, it is incumbent upon the proponent of the evidence to satisfy the

trial court that the ‘other crime, wrong, or act’ has relevance apart from its tendency ‘to

prove character of a person in order to show that he acted in conformity therewith.’”

Almaguer, 2014 WL 5088386, at *11 (citing TEX. R. EVID. 404(b)). If the trial court finds

there is no use other than to show character conformity, then the evidence is inadmissible.

See id.   “However, the proponent of the evidence may persuade the trial court that the

‘other crime, wrong, or act’ has relevance apart from character conformity” in order for

such evidence to be deemed admissible.      Id.; see TEX. R. EVID. 404(b).

       “Merely introducing evidence for a purpose other than character conformity, or any

of the other enumerated purposes in rule 404(b), does not, by itself, make that evidence

admissible.” Webb v. State, 36 S.W.3d 164, 179 (Tex. App—Houston [14th Dist.] 2000,

pet. ref’d)); see TEX. R. EVID. 404(b). The “extraneous offense must also be relevant to

a ‘fact of consequence’ in the case.”   Webb, 36 S.W.3d at 179 (citing Rankin v. State,

974 S.W.2d 707, 709 (Tex. Crim. App. 1996)).

              b.     Rule 403

       “Once an objection is made under rule 403, the trial court is called upon to weight

probativeness of the evidence against its potential for ‘unfair’ prejudice–that is, ‘its

tendency to suggest decision on an improper basis, commonly, though not necessarily,

an emotional one.’”    Almaguer, 2014 WL 5088386 at *11; see TEX. R. EVID. 403;

                                            22
Montgomery, 810 S.W.2d at 389.        “Rule 403 imposes a duty upon the trial court to inquire

from the opponent about the purported prejudice from the admission of evidence.”

Almaguer, 2014 WL 5088386 at *11.            “Once rule 403 is invoked, however, the trial court

must engage in a balancing test.”      Id.    “The language of rule 403 that evidence ‘may be

excluded if its probative value is substantially outweighed by the danger of unfair

prejudice,’ simply means that trial courts should favor admission in close cases, in

keeping with the presumption of admissibility of relevant evidence.”           Id.; see TEX. R.

EVID. 403. “Unfair prejudice does not arise from the mere fact that evidence injures a

party’s case.    Virtually all evidence that a party offers will be prejudicial to the opponent’s

case, or the party would not offer it.”      Casey v. State, 215 S.W.3d 870, 883 (Tex. Crim.

App. 2007).

       1.       Ismael Luna

       Luna testified about two instances which Rodriguez complains should not have

been allowed before the jury.      The first instance was when Luna saw Rodriguez with a

gun.   Luna testified he lived near Villarreal and shortly before Villarreal’s body was

discovered, Villarreal came to Luna’s house with Rodriguez and another man.            Villarreal

told Luna as they walked away from Rodriguez and the other man that “they wanted to

kill him” and Villarreal seemed scared.        Luna also saw a black handgun laying on the

seat near Rodriguez that same day.            In a hearing outside the presence of the jury,

Rodriguez’s trial counsel objected to this line of testimony.         The State argued it was

allowable under rule 404(b) because it showed Rodriguez had a plan, knowledge, motive,

and opportunity to kill Villarreal.       See TEX. R. EVID. 404(b).       Since Villarreal was

murdered within days of the incident Luna recounted, the evidence was important to show

                                                 23
a plan or knowledge by Rodriguez, and Villarreal’s statements were illustrative of this

plan. The trial court overruled Rodriguez’s objection and allowed the testimony to be

heard by the jury. We find the trial court’s ruling was proper and allowable under Rule

404(b).     See id.

       Rodriguez also argues that Luna was allowed to testify that Rodriguez told him to

assault Richard Zavala, an individual who knew both Villarreal and Rodriguez.         Luna’s

testimony concerning this request was confusing and he eventually denied that Rodriguez

had told him to assault Zavala.    The trial court excused the jury in order to delve further

into the matter.      Rodriguez’s counsel objected to the jury hearing this information

because it was a violation of the motion in limine ruled on pre-trial. The trial court agreed

the reference was a violation of the motion in limine and gave the jury an instruction to

disregard when the returned to the courtroom.        Although the reference to the alleged

assault request was improper, we do not find that it was a violation of Rodriguez’s

substantial rights or was enough to improperly influence the jury.          See Taylor, 286

S.W3d at 592.

       2.       Richard Zavala

       Rodriguez next complains of the testimony of Richard Zavala.        Zavala knew both

Rodriguez and Villarreal. Zavala testified that he received multiple calls from Rodriguez

in the days leading up to and following Villarreal’s murder. Zavala recalled that in late

February 2005, Rodriguez called him and told him to get Villarreal and “take care of

business,” which Zavala understood to mean kill Villarreal. Shortly after Villarreal went

missing, Zavala received another call from Rodriguez where Zavala was told they “were

going to kill him the same way they killed that guy [he believed referring to Villarreal], and

                                             24
he would come out missing and be found by a man fishing.” Zavala stated he received

that call before Villarreal’s body had been found in the canal.   Rodriguez did not object

to any of Zavala’s testimony, either in the presence or outside the presence of the jury

and thereby waived his complaint against this witness on appeal.      See TEX. R. APP. P.

33.1.

        3.    Rafael Solis

        Rafael Solis testified about statements Rodriguez made to him while they both

were in Mexico.   Solis, at the time of trial, was a federal inmate who Rodriguez had lived

with in Mexico.   Solis testified that he visited Rodriguez at a Mexican jail and Rodriguez

told him the Mexican police had held a paper bag over his head, trying to get him to give

them information. At a hearing outside the presence of the jury, Rodriguez objected to

allowing Solis to testify claiming that allowing Solis’s testimony would introduce evidence

of his offenses committed in Mexico.     The State argued the information was relevant

because Rodriguez opened the door to the voluntariness of his statement and treatment

by the Mexican officers through his cross-examination of Solis. The trial court overruled

Rodriguez’s objection.       Solis testified that Rodriguez had told him the Mexican

authorities wanted the name of the person Rodriguez was working with in Mexico and

that he passed out with the bag over his head.          We find the testimony involving

Rodriguez’s offenses committed in Mexico was minimal and the trial court did not err in

allowing the testimony to be heard by the jury, as it was proper rebuttal questioning. We

overrule Rodriguez’s fifth issue.




                                            25
                                   V.      CONCLUSION

       We affirm the judgment of the trial court.



                                                        GINA M. BENAVIDES,
                                                        Justice


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed the
22nd day of October, 2015.




                                            26